Gray, C. J.
The question whether the railroad, mentioned as a boundary in the deed sued on, was the strip of land owned by the railroad corporation, according to the original location and the apparent occupation, or according to the present legal title, was a latent ambiguity, requiring extrinsic evidence to apply it. Putnam v. Bond, 100 Mass. 58. The judgment of the Superior Court, involving a decision of that question of fact, is therefore conclusive. Backus v. Chapman, 111 Mass. 386. Sweetland v. Stetson, 115 Mass. 49. Exceptions overruled.